DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first communication node" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second control information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the transmitting node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the communication node of the service provider" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected in view of their dependence upon claim 6.
Claim 13 recites the limitation "the first communication node" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first communication node" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the transmitting side communication node" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the block chain network" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first communication node" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the block chain network" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the block chain network" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the block chain network" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second communication node" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations of “a first communication node” on line 10, "a first communication node" and “a second communication node” on lines 17-18.  The claim previous defined “a first communication node” and “a second communication node”, and the additional recitation on lines 17-18 render the claim indefinite because it is unclear if the claimed nodes are intended to be the same communication nodes.
Claim 18 recites the limitation "the private key" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected based upon their dependence upon claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Jarjoui, U.S. Patent No. 10,742,422, in view of Creech, U.S. Publication No. 2021/0058353.
Referring to claim 1, Jarjoui discloses a transactions system wherein an intermediary device receives transactions from multiple clients such that the intermediary device uses a lookup table to determine which users should receive the individual transaction data (Col. 16, lines 49-54: the process of receiving multiple transactions and determining which transactions need to be transmitted and to whom reads on the claimed confirming whether or not there is a data to be transmitted to the extent intermediary device is determining which transactions need to be transmitted; intermediary reads on the transmitting side; user devices read on the claimed receiving side), which meets the limitation of confirming whether or not there is a data to be transmitted to the receiving side communication node by a transmitting side communication node among communication nodes connected to each other on the network. The intermediary device determines a device public key and transmits the determined device public key along with the transaction data to the identified user devices (Col. 17, lines 6-15: public key reads on the claimed first control information), which meets the limitation of generating first control information for verifying authentication and integrity of the data. The intermediary device transmits the transaction data and the determined public key to the identified user devices in the blockchain network (Col. 17, lines 6-15 & Col. 20, lines 10-13), which meets the limitation of sharing the first control information with at least one or more participating communication nodes including the receiving side communication node through a channel formed in a [block chain] network. Trusted user device transmit the transaction data to device 704 through a communication channel that is not the blockchain network (Col. 18, lines 29-31), which meets the limitation of transmitting a message including the data through a channel formed in a network different from the block chain network.
Jarjoui does not specify that the intermediary device and the user devices are connected over a blockchain network. Creech discloses connection of devices over a distributed network such as a blockchain network ([0025]), which meets the limitation of through a channel formed in the block chain network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intermediary device and the user devices of Jarjoui to have been connected over a blockchain network in order to provide efficient transactions that are verifiable as suggested by Creech ([0025]).
Referring to claim 2, Jarjoui discloses that the intermediary device determines a device public key and transmits the determined device public key along with the transaction data to the identified user devices (Col. 17, lines 6-15: public key reads on the claimed first control information), which meets the limitation of wherein the first control information comprises a public key of the first communication node.
Referring to claim 6, Jarjoui discloses that the trusted user device provides digitally signed transaction data to an intermediary device over a blockchain network (Col. 20, lines 7-13: digital signature reads on the claimed second control information), which meets the limitation of sharing the second control information for increasing the entropy of the first control information with the participating communication node. Examiner that the claimed “for increasing the entropy” language represents intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Referring to claim 7, Jarjoui discloses that prior to the trusted user providing the signed transaction data to the intermediary device, the trusted user receives the signed transaction data from device 704 (Col. 20, lines 7-13: device 704 reads on the claimed communication node of the service provider), which meets the limitation of wherein in the sharing of the second control information, the transmitting node performs, receiving the second control information from the communication node of the service provider among the participating communication nodes.
Referring to claim 8, Jarjoui discloses that device 704 digitally signs the transaction data prior to providing the transaction data to the trusted user (Col. 19, line 65 – Col. 20, line 13: transaction data reads on the claimed seed value because the content of the claimed seed value is not being functionally utilized outside of merely being encrypted with a private key), which meets the limitation of wherein the second control information includes a seed value encrypted with a private key of any one of the participating communication nodes that provided a seed value.
Referring to claim 9, Jarjoui discloses that the intermediary device determines a device public key and transmits the determined device public key along with the transaction data to the identified user devices (Col. 17, lines 6-15), which meets the limitation of wherein the message includes at least any one of a public key of the first communication node, and the data or segments of the data.
Referring to claim 14, Jarjoui discloses a transactions system wherein an intermediary device receives transactions from multiple clients such that the intermediary device uses a lookup table to determine which users should receive the individual transaction data (Col. 16, lines 49-54: the process of receiving multiple transactions and determining which transactions need to be transmitted and to whom reads on the claimed checking the presence or absence data to be transmitted to the extent intermediary device is determining which transactions need to be transmitted; intermediary reads on the first communication node; user devices read on the claimed second communication node), which meets the limitation of wherein the processor is configured to check the presence or absence of data to be transmitted to the second communication node. The devices can include a processor (Figure 13, 1302) and memory (Figure 13, 1304) connected over a network using a network interface (Figure 13, 1308, 1320), which meets the limitation of a first communication node and a second communication node connected to each other on a network, and the first communication node comprises a memory and at least one processor. The intermediary device determines a device public key and transmits the determined device public key along with the transaction data to the identified user devices (Col. 17, lines 6-15: public key reads on the claimed first control information), which meets the limitation of allow the transmitting side communication node to generate a first control information including information for verifying authentication and integrity of the data to be transmitted. The intermediary device transmits the transaction data and the determined public key to the identified user devices (Col. 17, lines 6-15 & Col. 20, lines 10-13), which meets the limitation of share the first control information with at least one or more participating communication nodes including the second communication node through a channel formed in a [block chain] network. The intermediary transmits encrypted transaction data to a trusted user through a communication channel that is not a blockchain network (Col. 18, lines 9-28), which meets the limitation of transmits a message including the data through a channel formed in another network that is different from the block chain network.
Jarjoui does not specify that the intermediary device and the user devices are connected over a blockchain network. Creech discloses connection of devices over a distributed network such as a blockchain network ([0025]), which meets the limitation of through a channel formed in the block chain network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intermediary device and the user devices of Jarjoui to have been connected over a blockchain network in order to provide efficient transactions that are verifiable as suggested by Creech ([0025]).
Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jarjoui, U.S. Patent No. 10,742,422, in view of Creech, U.S. Publication No. 2021/0058353, and further in view of Raveendran, U.S. Publication No. 2011/0002405. Referring to claims 3, 11, Jarjoui discloses a transactions system wherein an intermediary device receives transactions from multiple clients such that the intermediary device uses a lookup table to determine which users should receive the individual transaction data (Col. 16, lines 49-54.
Jarjoui does not disclose what the intermediary device does when there are no identified user devices to receive the transaction data. Raveendran discloses the insertion of null values when a transmitter has no data to transmit ([0254]), which meets the limitation of wherein if there is no data to be transmitted, the first nonce is set to a nonce value or a null value generated by the transmitted communication node itself, and the data of the hash function or the segment of data is set to a null value, wherein if there is no data to be transmitted, the information for the transmitting communication node to verify the authentication and integrity of the data to be transmitted includes a null value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intermediary device of Jarjoui to have inserted null values into the device transmitter when no user devices are identified to receive the transaction data in order to prevent the transmitter from abruptly turning off as suggested by Raveendran ([0254]).
Claims 4, 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jarjoui, U.S. Patent No. 10,742,422, in view of Creech, U.S. Publication No. 2021/0058353, and further in view of Wilson, JR, U.S. Publication No. 2016/0292680. Referring to claims 4, 5, 12, Jarjoui does not disclose that the intermediary digitally signs the transmitted transaction data that includes public key data. Wilson, JR, discloses an electronic settlement platform wherein intermediaries digitally signs transaction data prior to transmission such that the digital signatures are verifiable by a recipient ([0039]-[0040] & [0077]: digital signature of intermediary device applied to transaction data of Jarjoui would include public key data and would therefore read on the claimed authentication using the first control information and the message; digital signature verification would be considered a form of authentication to the extent that the identity of the alleged source of the digital signature is verifiable), which meets the limitation of wherein the receiving side communication node further includes a step for performing authentication on the transmitting side communication node which issued the first control information by using the first control information and the message, wherein the receiving side communication node further includes a step for performing authentication on the transmitting side communication node which has transmitted the message by using the first control information and the message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intermediary device of Jarjoui to have digitally signed transaction data prior to sending the transaction data to the designated user devices in order to provide the ability to monitor to react to transaction in real-time as suggested by Wilson, JR ([0062 & [0078]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jarjoui, U.S. Patent No. 10,742,422, in view of Creech, U.S. Publication No. 2021/0058353, and further in view of Ding, CN 109793464 A. Referring to claim 10, Jarjoui does not disclose segment the transaction data when the size is larger than or equal to a threshold. Ding discloses segmenting transaction data when the transaction data is larger than a threshold value (Abstract), which meets the limitation of further comprising a step for dividing the data into a plurality of segments when the size of the data to be transmitted is larger than or equal to a threshold in the sending communication node. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the transaction data of Jarjoui to have been segmented when larger than a threshold value in order to allow for the transaction data to be efficiently obtained as suggested by Ding (Abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jarjoui, U.S. Patent No. 10,742,422, in view of Creech, U.S. Publication No. 2021/0058353, and further in view of Kim, WO 2019/031829 A1. Referring to claim 13, Jarjoui discloses that the intermediary device determines a device public key and transmits the determined device public key along with the transaction data to the identified user devices (Col. 17, lines 6-15), which meets the limitation of wherein the first control information is transmitted [in a specific transmission pattern] to at least one or more participating communication nodes including the first communication node through a channel formed in the block chain network.
Jarjoui does not specify that the intermediary device transmits the public key and transaction data to the identified user devices using a transmission pattern. Kim discloses the usage of a transmission pattern to transmit data (Abstract), which meets the limitation of transmitted in a specific transmission pattern. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intermediary device of Jarjoui to have transmitted the public key and transaction data to the identified user devices using a transmission pattern in order to provide efficient transmission of the data as suggested by Kim (Abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jarjoui, U.S. Patent No. 10,742,422.
Referring to claim 15, Jarjoui discloses a transactions system wherein a trusted user device, which includes a memory and processor (Col. 21, lines 17-20), provides digitally signed transaction data to an intermediary device over a blockchain network (Col. 20, lines 7-13: digital signature data would read on the claimed first control information), which meets the limitation of a communication node wherein the first communication node and a second communication node are connected to each other on a network, and the second communication node comprises a memory and at least one processor, and wherein the processor is configured to share a first control information for verifying authentication and integrity of data with at least one or more participating communication node including the first communication node through a channel formed in the block chain network. The trusted user device receives encrypted transaction packets from the intermediary service via an electronic communications program that is not described as being part of the blockchain network (Col. 17, line 65 – Col. 18, line 3: transaction information reads on the claimed data), which meets the limitation of receive a message including the data from the first communication node, which is any one of the at least one or more participating communication nodes, through a channel formed in another network which is different from the block chain network and [verify integrity of the data by using the first control information]. 
Jarjoui does not specify that the digital signature data is verified by the trusted user device. However, Jarjoui discloses that the digital signature data is verified by device 704 using the public keys of particular N users that created the digital signature data (Col. 18, lines 31-46), which meets the limitation of verify integrity of the data by using the first control information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the trusted user device to have validated the digital signature data in order to provide greater efficiency in transaction processing by allowing a device that already possesses the digital signature data to verify the digital signature data instead of requiring the trusted user device to transmit the digital signature data to another device for processing.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brand, U.S. Publication No. 2015/0372813, in view of Creech, U.S. Publication No. 2021/0058353. Referring to claim 16, Brand discloses a mobile device that includes a memory and processor (Figure 9) and is connected to multiple devices over a network (Figure 1: Examiner notes that the limitation specifying the communication node as a service provider represents an intended use limitation as the claims do not specify any particular service provider functionality), which meets the limitation of a communication node that is a service provider between a first communication node and a second communication node connected to each other on a network comprising a memory and at least one processor. The mobile device receives a seed transmitted from a server ([0066]-[0067]: server can be considered the claimed first or second communication node) such that the mobile device uses the seed value as an input to a random number generator ([0067]), which meets the limitation of wherein the processor is configured to receive a seed value for generating a random number from the first communication node or the second communication node. The mobile device uses the random number as an input to an asymmetric key pair generator ([0067]: public key of the asymmetric key pair would be considered the claimed second control information as public keys can be utilized to verify a digital signature which is used to verify data authenticity and integrity), which meets the limitation of generate a second control information for verifying data authentication and integrity by using the received seed value. The mobile device transmits the generated public key to the remote server ([0069]) and a third party server ([0091]: certificate exchange includes the public key as the certificate includes the public key [0087]), which meets the limitation of share a second control information with a plurality of participating communication nodes including the first communication node and the second communication node through a channel formed in the [blockchain] network. 
Brand does not specify that the mobile device and server are connected over a blockchain network. Creech discloses connection of devices over a distributed network such as a blockchain network ([0025]), which meets the limitation of through a channel formed in the block chain network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the devices of Brand to have been connected over a blockchain network in order to provide efficient transactions that are verifiable as suggested by Creech ([0025]).
Allowable Subject Matter
Claims 17-20 include allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or make obvious the claimed collaborative system between two communication nodes wherein a first communication node generates first control information used to verify the authenticity and integrity of data such that the first communication device shares the first control information with the second communication device and other devices in a blockchain network and transmits the data to devices on a different network. The second communication device shares the first control information with other devices on the blockchain network and receives the data being verified from the first communication device on the different network. 
Jarjoui discloses a transactions system wherein an intermediary device receives transactions from multiple clients such that the intermediary device uses a lookup table to determine which users should receive the individual transaction data (Col. 16, lines 49-54: the process of receiving multiple transactions and determining which transactions need to be transmitted and to whom reads on the claimed checking whether or not there is a data to be transmitted to the extent intermediary device is determining which transactions need to be transmitted; intermediary reads on the first communication node; user devices read on the claimed participating communication nodes/second communication node), which meets the limitation of a first communication node which is configured to checks data to be transmitted. The intermediary device determines a device public key and transmits the determined device public key along with the transaction data to the identified user devices (Col. 17, lines 6-15: public key reads on the claimed first control information). The intermediary device transmits the transaction data and the determined public key to the identified user devices in the blockchain network (Col. 17, lines 6-15 & Col. 20, lines 10-13), which meets the limitation of to share [the first control information] with at least one or more participating communication nodes including the second communication node through a channel formed in a block chain network. The intermediary transmits the transaction data to a trusted user through a communication channel that is not isolated (Col. 14, lines 28-38 & Col. 19, lines 33-45: channels 725 & 745 are isolated channels, while channel 735 is not described as being an isolated channel; channel 735 would read on the claimed different network), which meets the limitation of to transmit a message including the data through a channel formed in a network different from the block chain network.
Jarjoui discloses that the intermediary device transmits the transaction data and the determined public key to the identified user devices in the blockchain network (Col. 17, lines 6-15 & Col. 20, lines 10-13).
Jarjoui does not disclose that the intermediary digitally signs the transmitted transaction data that includes public key data. Wilson, JR, discloses an electronic settlement platform wherein intermediaries digitally signs transaction data prior to transmission such that the digital signatures are verifiable by a recipient ([0039]-[0040] & [0077]: digital signature verification would be considered first control information), which meets the limitation of to generate a first control information for verifying authentication and integrity of the data, to share the first control information with at least one or more participating nodes.
Jarjoui discloses that each user device encrypts the received transaction packets and transmits the encrypted transaction packets to the intermediary device (Col. 17, lines 54-66 & Col. 20, lines 10-13: user device reads on the claimed second communication node; transaction packets can include the original transaction and data which as modified in view of the above would include the signature from the intermediary device), which meets the limitation of a second communication node which is configured to share the first control information verifying authentication and integrity of data with at least one or more participating communication nodes including a first communication node through a channel formed in the block chain network.
However, the prior art does not disclose or make obvious, the user devices receiving transaction data, from the intermediary device, over a different network and subsequently verifying the integrity of the received transaction data using the signature information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olson, U.S. Patent No. 11,049,128, discloses a transaction system on distributed ledgers.
Stack, U.S. Publication No. 2020/0242600, discloses resource distribution on a blockchain network.
Uhr, U.S. Publication No. 2019/0081799, discloses certificate authentication on a blockchain network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437